Name: Commission Regulation (EEC) No 2084/91 of 12 July 1991 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 17.7.1991 EN Official Journal of the European Communities L 193/16 COMMISSION REGULATION (EEC) No 2084/91 of 12 July 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EEC) No 2080/91 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) See page 6 of this Official Journal. ANNEX Description of goods Classifiction CN Code Reasons (1) (2) (3) 1. Preparation consisting by weight of approximately 50 % choline chloride, 35 % colloidal silicon dioxide, 15 % water, used in animal feed (premix) 2309 90 99 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2309, 2309 90 and 2309 90 99. 2. Tricolbalt tetraoxide of a purity of approximately 96 % or more by weight obtained from cobalt hydroxide 2822 00 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note la to Chapter 28 and by the wording of CN code 2822 00 00. 3. Product consisting of cholic acid (over 95 % pure weight), fatty acids and inorganic salts resulting from the manufacturing process 2918 19 30 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2918, 2918 19 and 2918 19 30. 4. Ox-bile extract, obtained by purifying the liquid bile with ethanol and animal black (to deodorize and remove colour) and evaporating to dryness This product is used therapeutically 3001 20 90 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3001, 3001 20 and 3001 20 90. Having been treated in a way disallowed to products of heading 0510 and being used (directly) in therapy, products of this type must be classified under heading 3001 (see also explanatory notes to the HS, heading 30.01, letter B). 5. Product which is intermediate in the preparation of cholic acid from ox bile the basic constituents of which are mixed cholic and deoxycholic acids (about 80 % by weight), fatty acids and inorganic salts 3823 90 91 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3823, 3823 90 and 3823 90 91. 6. Blend of adipic acid esters of alcohols having mainly 12 and 13 carbon atoms, principally used in manufacture of synthetic lubricants 3823 90 98 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3823, 3823 90 and 3823 90 98.